The claimant, Benjamin Buckner, on the 28th day of June, 1898, as a member of Company “I” of the Eighth Regiment of the Illinois Volunteer Infantry, was called into the service of the State, and on the 18th day of July of said year was mustered into the service of the United States. He now claims, that there is due him from the State, for said services, the sum of $61.00. The evidence, however, shows that he was in the service of the State twenty days, and under the statute of the State of Illinois, was entitled to $2.00 per day, or a total of $40.00 for such services. The evidence further shows, that he has received, as part payment for the said services, the sum of $10.40, which leaves a balance of $29.60, lawfully due him. The questions of law raised in this case are the same as those considered in the case of Krueger v. State, 1 Court of Claims Report, 336, and the reasons for allowing that claim apply to this. We accordingly award to said Benjamin Buckner, the sum of $29.60, the amount shown by the evidence to be due him.